DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Doerr on 05/05/2022.

Claim 15 of the application has been amended as follows: 
 
15. (Currently amended) A duct assembly for a heating, ventilation, and air conditioning (HVAC) unit,  the HVAC unit comprising: a housing defining a first airflow exit and a second airflow exit, the first airflow exit being separated from the second airflow exit by a portion of the housing; a vent cover configured to cover the first airflow exit; and a duct assembly configured to cover the second airflow exit; wherein the vent cover is configured to be disassembled from the housing and reassembled to cover the second airflow exit, the duct assembly is configured to be disassembled from the housing and reassembled to cover the first airflow exit, and the vent cover includes a top plate and a first fin, the first fin extending from the top plate;
the duct assembly comprising: a plate defining an aperture; and a duct fixed to the plate and aligning with the aperture; and a fastening ring configured to fasten the duct to the plate; wherein the plate includes a plurality of fastening apertures, each of the plurality of fastening apertures being configured to receive a removable fastener for fastening the plate to the housing of the HVAC unit; and wherein the plate includes a protrusion around a perimeter of the aperture, a first end of the duct being slideably received over the protrusion, and the fastening ring 4Application No.: 16/833,557Docket No.: 4041A-000718-US being configured to tighten the first end of the duct on the protrusion and fix the duct to the plate.

REASONS FOR ALLOWANCE

Claim 1 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of a portable heating, ventilation, and air conditioning unit as recited in Claim 1 specifically:
the arrangement and functionality of the vent cover and the first fin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 15 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of a portable heating, ventilation, and air conditioning unit as recited in Claim 15 specifically:
the arrangement and functionality of the vent cover and the first fin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                     

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762